755 F.2d 686
UNITED STATES of America, Appellee,v.Raymond Leo CURBOW, Sr., Appellant.
No. 84-2166.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 16, 1985.Decided Feb. 27, 1985.

Michael J. Maloney, Kansas City, Mo., for appellant.
J. Whitfield Moody, Kansas City, Mo., for appellee.
Before HEANEY, Circuit Judge, HENLEY, Senior Circuit Judge, and McMILLIAN, Circuit Judge.
PER CURIAM.


1
Raymond Leo Curbow was convicted of stealing hogs which were a part of an interstate shipment of freight, in violation of 18 U.S.C. Sec. 659.  He was sentenced to a term of three years under 18 U.S.C. Sec. 4205(b)(2).  Curbow's sole contention on appeal is that the trial court erred in permitting the government to inquire, on redirect examination, into matters beyond the scope of cross-examination.  We find no merit to the contention, and affirm pursuant to 8th Cir.R. 14(a).  The redirect examination of the witness was sufficiently connected with the direct and cross-examination of the witness to be a proper matter of inquiry.   United States v. Foley, 683 F.2d 273, 277 (8th Cir.), cert. denied, 459 U.S. 1043, 103 S.Ct. 463, 74 L.Ed.2d 613 (1982).


2
Affirmed.  See 8th Cir.R. 14(a).